FILED
                             NOT FOR PUBLICATION                             JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES MORRIS JACKSON,                             No. 08-56869

               Plaintiff - Appellant,             D.C. No. 2:07-cv-04466-R-E

   v.
                                                  MEMORANDUM *
PALACIOS, Correctional Officer; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        James Morris Jackson, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action for failure to exhaust



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
administrative remedies pursuant to the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to exhaust, and for clear error its

factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

we affirm.

       The district court properly dismissed the action because Jackson’s failure to

submit an appeal within the fifteen-working-day deadline did not constitute proper

exhaustion. See Woodford v. Ngo, 548 U.S. 81, 83-84, 95 (2006) (holding that

“proper exhaustion” under 42 U.S.C. § 1997 is mandatory and cannot be satisfied

“by filing an untimely or otherwise procedurally defective administrative grievance

or appeal”); see also Cal.Code Regs. tit. 15, § 3084.6(c) (providing that an inmate

must submit an administrative appeal within fifteen working days of the event or

decision being appealed).

       Jackson’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                                2                                     08-56869